UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-26338 MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. (Exact name of registrant as specified in its charter) Delaware 13-3782231 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Ceres Managed Futures LLC 522 Fifth Avenue, 14th Floor New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (855) 672-4468 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes 0No T As of June 30, 2013, 9,182,244.236 Limited Partnership Redeemable Units were outstanding. MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. INDEX TO QUARTERLY REPORT ON FORM 10-Q June 30, 2013 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Statements of Financial Condition as of June 30, 2013 and December 31, 2012 2 Condensed Schedule of Investments as of June 30, 2013 3 Condensed Schedule of Investments as of December 31, 2012 4 Statements of Income and Expenses for the Three and Six Months Ended June 30, 2013 and 2012 5 Statements of Changes in Partners’ Capital for the Six Months Ended June 30, 2013 and 2012 6 Notes to Financial Statements 7-29 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30-41 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42-49 Item 4. Controls and Procedures 49-50 PART II. OTHER INFORMATION Item 1. Legal Proceedings 51-61 Item 1A. Risk Factors 61 Item 4. Mine Safety Disclosures 61 Item 5. Other Information 61-65 Item 6. Exhibits 65-66 PART I.FINANCIAL INFORMATION Item 1.Financial Statements MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. STATEMENTS OF FINANCIAL CONDITION (Unaudited) June 30, December 31, ASSETS $ $ Trading Equity: Investment in Blackwater Master Fund Unrestricted cash Restricted cash Total cash Net unrealized loss on open contracts (MS&Co.) Net unrealized loss on open contracts (MSIP) – Total net unrealized loss on open contracts Total Trading Equity Interest receivable (MS&Co.) Total Assets LIABILITIES AND PARTNERS’ CAPITAL Liabilities: Redemptions payable Accrued brokerage fees (MS&Co.) Accrued management fees Total Liabilities Partners’ Capital: Limited Partners (9,182,244.236 and 10,222,252.707 Units, respectively) General Partner (100,585.879and 121,510.879 Units, respectively) Total Partners’ Capital Total Liabilities and Partners’ Capital NET ASSET VALUE PER UNIT The accompanying notes are an integral part of these financial statements. - 2 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. CONDENSED SCHEDULE OF INVESTMENTS June 30, 2013 (Unaudited) Futures and Forward Contracts Purchased Net unrealized gain/(loss) on open contracts % of Partners’ Capital $ Commodity Equity Foreign currency Interest rate Total Futures and Forward Contracts Purchased Futures and Forward Contracts Sold Commodity Equity Foreign currency Interest rate Total Futures and Forward Contracts Sold 3,699,537 Unrealized Currency Loss (3,471,732) Net fair value (1,238,883) The accompanying notes are an integral part of these financial statements. - 3 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. CONDENSED SCHEDULE OF INVESTMENTS December 31, 2012 Futures and Forward Contracts Purchased Net unrealized gain/(loss) on open contracts % of Partners’ Capital $ Commodity Equity 0.56 Foreign currency Interest rate Total Futures and Forward Contracts Purchased Futures and Forward Contracts Sold Commodity Equity (0.01) Foreign currency Interest rate (0.01) Total Futures and Forward Contracts Sold 1,340,254 Unrealized Currency Loss (3,483,151) Net fair value (1,041,544) (0.60) The accompanying notes are an integral part of these financial statements. - 4 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. STATEMENTS OF INCOME AND EXPENSES (Unaudited) For the Three Months Ended June30, For the Six Months Ended June 30, $ INVESTMENT INCOME Interest income (MS&Co. & Morgan Stanley Wealth Management) EXPENSES Brokerage fees (MS&Co.) Management fees Total Expenses Management fee waived – – Net Expenses NET INVESTMENT LOSS TRADING RESULTS Trading profit (loss): Net realized Net change in unrealized Net realized gain (loss)on Investment in Blackwater Master Fund Net change in unrealized depreciation on Investment in Blackwater Master Fund Total Trading Results NET LOSS NET LOSS ALLOCATION Limited Partners General Partner NET LOSS PER UNIT * Limited Partners General Partner Units Units Units Units WEIGHTED AVERAGE NUMBER OF UNITS OUTSTANDING * Based on change in net asset value per Unit. The accompanying notes are an integral part of these financial statements. - 5 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL For the Six Months Ended June 30, 2013 and 2012 (Unaudited) Units of Partnership Limited General Interest Partners Partner Total $ $ $ Partners’ Capital, December 31, 2012 Net Loss – Redemptions Partners’ Capital, June 30, 2013 Partners’ Capital, December 31, 2011 Net Loss – Redemptions Partners’ Capital, June 30, 2012 The accompanying notes are an integral part of these financial statements. - 6 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS June 30, 2013 (Unaudited) The unaudited financial statements contained herein include, in the opinion of management, all adjustments necessary for a fair presentation of the financial condition and results of operations of Morgan Stanley Smith Barney Spectrum Technical L.P. (the “Partnership”).The financial statements and condensed notes herein should be read in conjunction with the Partnership’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012 (the “Form 10-K”). 1.Organization Morgan Stanley Smith Barney Spectrum Technical L.P. is a Delaware limited partnership organized in 1994 to engage primarily in the speculative trading of futures contracts, options on futures and forward contracts, and forward contracts on physical commodities and other commodity interests, including, but not limited to, foreign currencies, financial instruments, metals, energy, and agricultural products (collectively, "Futures Interests") (refer to Note 4. Financial Instruments).The Partnership is one of the Morgan Stanley Spectrum series of funds, comprised of the Partnership, Morgan Stanley Smith Barney Spectrum Currency and Commodity L.P., Morgan Stanley Smith Barney Spectrum Global Balanced L.P., Morgan Stanley Smith Barney Spectrum Select L.P., and Morgan Stanley Smith Barney Spectrum Strategic L.P. (collectively, the “Spectrum Series”). - 7 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Ceres Managed Futures LLC, a Delaware limited liability company acts as a general partner (“Ceres” or the “General Partner”) and commodity pool operator for the Partnership.Ceres is a wholly-owned subsidiary of Morgan Stanley Smith Barney Holdings LLC (“MSSBH”).MSSBH is wholly-owned indirectly by Morgan Stanley.Prior to June 2013, Citigroup Inc. was the indirect minority owner of MSSBH.Morgan Stanley Smith Barney LLC is doing business as Morgan Stanley Wealth Management (“Morgan Stanley Wealth Management”).This entity, where the Partnership continues to maintain a cash account, previously acted as a non-clearing commodity broker for the Partnership.Morgan Stanley Wealth Management is a principal subsidiary of MSSBH. The clearing commodity broker is Morgan Stanley & Co. LLC (“MS&Co.”).Morgan Stanley & Co. International plc (“MSIP”) previously served as a clearing commodity broker for the Partnership.MS&Co. also acts as the counterparty on alltrading offoreign currency forward contracts. Morgan Stanley Capital Group Inc. (“MSCG”) acts as the counterparty on all trading of options on foreign currency forward contracts. MS&Co. and MSCG are wholly-owned subsidiaries of Morgan Stanley. The trading advisors to the Partnership are Campbell & Company, Inc. (“Campbell”), Winton Capital Management Limited (“Winton”), Aspect Capital Limited (“Aspect”), Blackwater Capital Management LLC (“Blackwater”), and Rotella Capital Management, Inc. (“Rotella”) (each individually, a "Trading Advisor", or collectively, the "Trading Advisors"). Blackwater manages the assets of the Partnership through its investment in Blackwater Master Fund L.P. (“Blackwater Master Fund”).Ceres is a general partner to Blackwater Master Fund. - 8 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) 2. Financial Highlights Financial Highlights for the three and six months ended June 30, 2013 and 2012 were as follows: For the ThreeFor the Six Months Ended June 30,Months Ended June 30, Per Unit operating performance: Net asset value at the beginning of the period: Interest Income –(3) –(3) –(3) –(3) Expenses (0.36) * (0.73) * Realized/Unrealized Income (Loss) (1) Net Loss Net asset value, June 30: Ratios to average net assets: Net Investment Loss(2) (7.6)% (7.9)% (7.5)% (7.9)% Expenses before Incentive Fees (2) 7.6% 7.9% ** 7.6% 7.9% ** Expenses after Incentive Fees (2) 7.6% 7.9% ** 7.6% 7.9% ** Net Loss(2) (14.9)% (23.9)% (1.9)% (22.8)% Total return before incentive fees (3.8)% (5.9)% (1.3)% (10.7)% Total return after incentive fees (3.8)% (5.9)% (1.3)% (10.7)% Realized/Unrealized Income (Loss) is a balancing amount necessary to reconcile the change in net asset value per Unit with the other per Unit information. Annualized (except for incentive fees if applicable). Amounts less than $0.005 per Units. * Expenses per Unit would have been $(0.36) and $(0.73) for the three and six months ended June 30, 2012, respectively,had it not been for the management fee waived by Chesapeake. ** Such percentage is after waiver of management fees.Chesapeake voluntarily waived a portion of the management fee(equal to 0.01% of the average net assets for each period). - 9 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) 3.Related Party Transactions The Partnership’s cash is on deposit in commodity brokerage accounts with Morgan Stanley.Monthly, MS&Co. pays the Partnership interest income on 100% of the average daily equity maintained in cash in the Partnership’s account during each month at a rate equal to 80% of the monthly average of the 4-week U.S. Treasury bill discount rate.MS&Co. retains any interest earned in excess of the interest paid by MS&Co. to the Partnership.For purposes of such interest payments, net assets do not include monies due to the Partnership on Futures Interests that have not been received.The Partnership pays brokerage fees to MS&Co. 4.Financial Instruments The Partnership trades Futures Interests.Futures and forwards represent contracts for delayed delivery of an instrument at a specified date and price.Futures Interests are open commitments until settlement date, at which time they are realized.They are valued at fair value, generally on a daily basis, and the unrealized gains and losses on open contracts (the difference between contract trade price and market price) are reported in the Statements of Financial Condition as a net unrealized gain or loss on open contracts.The resulting net change in unrealized gains and losses is reflected in the “Net change in unrealized” trading profit (loss) and “Net change in unrealized depreciation on Investment in Blackwater Master Fund” on open contracts from one period to the next on the Statements of Income and Expenses.The fair value of exchange-traded futures, options and forward contracts is determined by the various futures exchanges, and reflects the settlement price for each contract as of the close of business on the last business day of the reporting period.The fair value of - 10 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) foreign currency forward contracts is extrapolated on a forward basis from the spot prices quoted as of approximately 3:00 P.M. (E.T.) of the last business day of the reporting period from various exchanges.The fair value of non-exchange-traded foreign currency option contracts is calculated by applying an industry standard model application for options valuation of foreign currency options, using as input the spot prices, interest rates, and option implied volatilities quoted as of approximately 3:00 P.M. (E.T.) on the last business day of the reporting period.Risk arises from changes in the value of these contracts and the potential inability of counterparties to perform under the terms of the contracts.There are numerous factors which may significantly influence the fair value of these contracts, including interest rate volatility. The Partnership may invest in Master Funds.The Partnership records its investments in Master Funds at fair value on the basis of the net asset value of the Master Funds as of the Partnership’s reporting date. The Partnership may buy or write put and call options through listed exchanges and the over-the-counter market.The buyer of an option has the right to purchase (in the case of a call option) or sell (in the case of a put option) a specified quantity of a specific Futures Interest on the underlying assets at a specified price prior to or on a specified expiration date.The writer of an option is exposed to the risk of loss if the fair value of the Futures Interest on the underlying asset declines (in the case of a put option) or increases (in the case of a call option).The writer of an option can never profit by more than the premium paid by the buyer but can potentially lose an unlimited amount. - 11 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Premiums received/premiums paid from writing/purchasing options are recorded as liabilities/assets on the Statements of Financial Condition and are subsequently adjusted to fair values.The difference between the fair value of the option and the premiums received/premiums paid is treated as an unrealized gain or loss within the Statements of Income and Expenses. The fair value of exchange-traded contracts is based on the settlement price quoted by the exchange on the day with respect to which fair value is being determined.If an exchange-traded contract could not have been liquidated on such day due to the operation of daily limits or other rules of the exchange, the settlement price will be equal to the settlement price on the first subsequent day on which the contract could be liquidated.The fair value of off-exchange-traded contracts is based on the fair value quoted by the counterparty. The Partnership’s contracts are accounted for on a trade-date basis.The Partnership accounts for its derivative investments as described in Note 5. Derivatives and Hedging as required by the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”).A derivative is defined as a financial instrument or other contract that has all three of the following characteristics: 1) a)One or more “underlyings” and b) one or more “notional amounts” or payment provisions or both; - 12 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) 2) Requires no initial net investment or a smaller initial net investment than would be required for other types of contracts that would be expected to have a similar response relative to changes in market factors; and 3) Terms that require or permit net settlement. Generally, derivatives include futures, forward, swaps or options contracts, and other financial instruments with similar characteristics such as caps, floors, and collars. The net unrealized gains (losses) on open contracts, reported as a component of “Trading Equity” on the Statements of Financial Condition, and their longest contract maturities were as follows: Net Unrealized Gains (Losses) on Open Contracts Longest Maturities Date Exchange-Traded Off-Exchange-Traded Total Exchange-Traded Off-Exchange-Traded $ $ $ Jun. 30, 2013 (1,238,883) Dec. 2017 Dec. 2013 Dec. 31, 2012 Jun. 2017 Apr. 2013 In general, the risks associated with off-exchange-traded contracts are greater than those associated with exchange-traded contracts because of the greater risk of default by the counterparty to an off-exchange-traded contract.The Partnership has credit risk associated with counterparty nonperformance.As of the date of the financial statements, the credit risk associated with the instruments in which the Partnership trades is limited to the unrealized gains (losses)amounts reflected in the Partnership’s Statements of Financial Condition. - 13 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) The net unrealized gains (losses) on open contracts are further disclosed gross by type of contract and corresponding fair value level in Note 6. Fair Value Measurements and Disclosures. The Partnership also has credit risk because MS&Co. and/or MSCG act as the futures commission merchants or the counterparties with respect to most of the Partnership’s assets. Exchange-traded futures, exchange-traded forward, and exchange-traded futures-styled options contracts are fair valued on a daily basis, with variations in value settled on a daily basis. MS&Co. which is acting as a commodity futures broker for the Partnership’s exchange-traded futures, exchange-traded forward, and exchange-traded futures-styled options contracts, is required, pursuant to regulations of the Commodity Futures Trading Commission (“CFTC”), to segregate from its own assets, and for the sole benefit of its commodity customers, total cashheld by it with respect to exchange-traded futures, exchange-traded forward, and exchange-traded futures-styled options contracts, including an amount equal to the net unrealized gains (losses) on all open exchange-traded futures, exchange-traded forward, and exchange-traded futures-styled options contracts, which in the aggregate, totaled $115,518,796 and $132,743,763 at June 30, 2013, and December 31, 2012, respectively.With respect to the Partnership’s off-exchange-traded forward currency contracts and forward currency options contracts, there are no daily settlements of variation in value, nor is there any requirement that an amount equal to the net unrealized gains (losses) on such contracts be segregated.However, the Partnership is required to meet margin requirements equal to the net unrealized loss on open forward currency contracts in the Partnership accounts with the counterparty, which is accomplished by daily maintenance of the - 14 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) cash balance in a custody account held at MS&Co. for the benefit of MS&Co. With respect to those off-exchange-traded forward currency contracts, the Partnership is at risk to the ability of MS&Co., the sole counterparty on all such contracts, to perform. With respect to those off-exchange-traded forward currency options contracts, the Partnership is at risk to the ability of MSCG, the sole counterparty on all such contracts, to perform.The Partnership has a master netting agreement with each counterparty.The primary terms are based on industry standard master agreements.These agreements, which seek to reduce both the Partnership’s and the counterparties’ exposure on off-exchange-traded forward currency contracts, including options on such contracts, should materially decrease the Partnership’s credit risk in the event of MS&Co.’s or MSCG’s bankruptcy or insolvency. The General Partner monitors and attempts to control the Partnership’s risk exposure on a daily basis through financial, credit and risk management monitoring systems, and accordingly, believes that it has effective procedures for evaluating and limiting the credit and market risks to which the Partnership may be subject.These monitoring systems generally allow the General Partner to statistically analyze actual trading results with risk adjusted performance indicators and correlation statistics.In addition, online monitoring systems provide account analysis of futures, forwards and options positions by sector, margin requirements, gain and loss transactions and collateral positions. - 15 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) The futures, forwards and options traded by the Partnership involve varying degrees of related market risk.Market risk is often dependent upon changes in the level or volatility of interest rates, exchange rates, and prices of financial instruments and commodities, factors that result in frequent changes in the fair value of the Partnership’s open positions, and consequently in its earnings, whether realized or unrealized, and cash flow.Gains and losses on open positions of exchange-traded futures, exchange-traded forward, and exchange-traded futures-styled options contracts are settled daily through variation margin.Gains and losses on off-exchange-traded forward currency contracts are settled on termination of the contract.Gains and losses on off-exchange-traded forward currency options contracts are settled upon an agreed-upon settlement date. 5.Derivatives and Hedging The Partnership’s objective is to profit from speculative trading in Futures Interests.Therefore, the Trading Advisors for the Partnership will take speculative positions in Futures Interests where they feel the best profit opportunities exist for their trading strategy.As such, the average number of contracts outstanding in absolute quantities (the total of the open long and open short positions) has been presented as a part of the volume disclosure, as position direction is not an indicative factor in such volume disclosures. In regards to foreign currency forward trades, each notional quantity amount has been converted to an equivalent contract based upon an industry convention. - 16 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) On January 1, 2013, the Partnership adopted Accounting Standards Update (“ASU”) 2011-11, “Disclosure about Offsetting Assets and Liabilities” and ASU 2013-01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities”.ASU 2011-11 created a new disclosure requirement about the nature of an entity’s rights to setoff and the related arrangements associated with its financial instruments and derivative instruments, while ASU 2013-01 clarified the types of instruments and transactions that are subject to the offsetting disclosure requirements established by ASU 2011-11.Entities are required to disclose both gross information and net information about both instruments and transactions eligible for offset in the statement of financial position and instruments and transactions subject to an agreement similar to a master netting arrangement. The objective of these disclosures is to facilitate comparison between those entities that prepare their financial statements on the basis of accounting principles generally accepted in the United States of America (“U.S. GAAP”) and those entities that prepare their financial statements on the basis of International Financial Reporting Standards.The new guidance did not have a significant impact on the Partnership’s financial statements. The following tables summarize the valuation of the Partnership’s investments as of June 30, 2013 and December 31, 2012, respectively. - 17 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Offsetting of Derivative Assets and Liabilities as of June 30, 2013: Gross Amounts Recognized Gross Amounts Offset in the Statement of Financial Condition Net Amounts Presented in the Statement of Financial Condition $ $ $ Assets Futures Forwards Total Assets Liabilities Futures Forwards Total Liabilities Unrealized currency loss Total net unrealized loss on open contracts Offsetting of Derivative Assets and Liabilities as of December 31, 2012: Gross Amounts Recognized Gross Amounts Offset in the Statement of Financial Condition Net Amounts Presented in the Statement of Financial Condition $ $ $ Assets Futures Forwards Total Assets Liabilities Futures Forwards Total Liabilities Unrealized currency loss Total net unrealized loss on open contracts - 18 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) The Effect of Trading Activities on the Statements of Financial Condition as of June 30, 2013: Futures and Forward Contracts Long Unrealized Gain Long Unrealized Loss Short Unrealized Gain Short Unrealized Loss NetUnrealized Gain/(Loss) Average number of contracts outstanding for the six months (absolute quantity) $ Commodity Equity Foreign currency Interest rate Total Unrealized currency loss Total net unrealized loss on open contracts The Effect of Trading Activities on the Statements of Financial Condition as of December 31, 2012: Futures and Forward Contracts Long Unrealized Gain Long Unrealized Loss Short Unrealized Gain Short Unrealized Loss NetUnrealized Gain/(Loss) Average number of contracts outstanding for the year (absolute quantity) $ Commodity Equity 33 Foreign currency Interest rate Total Unrealized currency loss Total net unrealized loss on open contracts - 19 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Average number of contracts outstanding for the year (absolute quantity) Option Contracts at Fair Value $ Options purchased – 6 Options written – 6 The following tables summarize the net trading results of the Partnership for the three and six months ended June 30, 2013 and 2012, respectively. The Effect of Trading Activities on the Statements of Income and Expenses for the Three and Six Months Ended June 30, 2013, included in Total Trading Results: For the Three Months For the Six Months Ended June 30, 2013 Ended June 30, 2013 Type of Instrument $ $ Commodity Equity Foreign currency Interest rate (8,210,760) Unrealized currency gain 22,377 Total Line Items on the Statements of Income and Expenses for the Three and Six Months Ended June 30, 2013: For the Three Months For the Six Months Ended June 30, 2013 Ended June 30, 2013 Trading Results $ $ Net realized (1,891,724) Net change in unrealized Net realized gain on Investment in Blackwater Master Fund Net change in unrealized depreciation on Investment in Blackwater Master Fund Total Trading Results - 20 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) The Effect of Trading Activities on the Statements of Income and Expenses for the Three and Six Months Ended June 30, 2012, included in Total Trading Results: For the Three Months For the Six Months Ended June 30, 2012 Ended June 30, 2012 Type of Instrument $ $ Commodity Equity Foreign currency (4,778,837) Interest rate 26,711,281 Unrealized currency gain 34,387 Total (8,971,781) Line Items on the Statements of Income and Expenses for the Three and Six Months Ended June 30, 2012: For the Three Months For the Six Months Ended June 30, 2012 Ended June 30, 2012 Trading Results $ $ Net realized Net change in unrealized Net realized loss on Investment in Blackwater Master Fund Net change in unrealized depreciation on Investment in Blackwater Master Fund Total Trading Results 6.Fair Value Measurements and Disclosures On October 1, 2012, the FASB issued ASU 2012-04 “Technical Corrections and Improvements”, which makes minor technical corrections and clarifications to ASC 820, “Fair Value Measurements and Disclosures”. When the FASB issued Statement 157 (codified in ASC 820), it conformed the use of the term “fair value” in certain pre-Codification standards but not others. ASU 2012-04 conforms the term’s use throughout the ASC “to fully reflect the fair value measurement and disclosure requirements” of ASC - 21 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) 820. The ASU also amends the requirements that must be met for an investment company to qualify for the exemption from presenting a statement of cash flows. Specifically, it eliminates the requirements that substantially all of an entity’s investments be carried at “market value” and that the investments be highly liquid. Instead, it requires substantially all of the entity’s investments to be carried at “fair value” and classified as Level 1 or Level 2 measurements under ASC 820. The amendments are effective for fiscal periods beginning after December 15, 2012. The adoption of this ASU did not have a significant impact on the Partnership’s financial statements. Financial instruments are carried at fair value, which is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants.Assets and liabilities carried at fair value are classified and disclosed in the following three levels: Level 1 - unadjusted quoted market prices in active markets for identical assets and liabilities; Level 2 - inputs other than unadjusted quoted market prices that are observable for the asset or liability, either directly or indirectly (including unadjusted quoted market prices for similar investments, interest rates and credit risk); and Level 3 - unobservable inputs for the asset or liability (including the Partnership’s own assumptions used in determining the fair value of investments). In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, an investment’s level within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement.The Partnership’s assessment of the significance of a particular - 22 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) input to the fair value measurement in its entirety requires judgment, and considers factors specific to the investment. The Partnership’s assets and liabilities measured at fair value on a recurring basis are summarized in the following tables by the type of inputs applicable to the fair value measurements. June 30, 2013 Unadjusted Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total $ Assets Investment in Blackwater Master Fund – 40,739,279 n/a Futures – n/a Forwards – n/a Total Assets 4,108,613 n/a Liabilities Futures – n/a Forwards – n/a Total Liabilities 1,714,572 n/a Unrealized currency loss *Net fair value n/a - 23 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) December31, 2012 Unadjusted Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total $ Assets Investment in Blackwater Master Fund – n/a Futures – n/a Forwards – n/a Total Assets 4,081,355 n/a Liabilities Futures – n/a Forwards – n/a Total Liabilities 2,249,281 n/a Unrealized currency loss *Net fair value n/a * This amount comprises the “Total net unrealized loss on open contracts” and “Investment in Blackwater Master Fund” on the Statements of Financial Condition. During the period January 1, 2013 to June 30, 2013, and the twelve months ended December 31, 2012, there were no Level 3 assets and liabilities and there were no transfers of assets or liabilities between Level 1 and Level 2. Investment in Blackwater Master Fund On December 1, 2011, the Partnership invested a portion of its assets in Blackwater Master Fund, a limited partnership organized under the partnership laws of the State of Delaware.Blackwater Master Fund was formed to permit accounts managed now or in the future by Blackwater using the Global Program, a - 24 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) proprietary, systematic trading program, to invest together in one trading vehicle.Individual and pooled accounts currently managed by Blackwater, including the Partnership, are permitted to be limited partners of Blackwater Master Fund.The General Partner and Blackwater believe that trading through this structure should promote efficiency and economy in the trading process. Summarized information reflecting the total assets, liabilities and capital of Blackwater Master Fund as of June 30, 2013 and December 31, 2012, is shown in the following tables. June 30, 2013 Total Assets Total Liabilities Total Capital Blackwater Master Fund $73,250,044 $625,095 $72,624,949 December31, 2012 Total Assets Total Liabilities Total Capital Blackwater Master Fund $82,996,036 $1,069,352 $81,926,684 Summarized information for the Partnership’s investment in, and the operations of, Blackwater Master Fund as of June 30, 2013 and December 31, 2012, is shown in the following tables: For the three months ended June 30, 2013 % of Partnership Net Assets Fair Value Partnership’s pro rata Net Loss Investment Objective Redemption Permitted % $ $ Blackwater Master Fund 26.6 40,739,279 (1,140,985) Commodity Monthly Portfolio For the six months ended June 30, 2013 % of Partnership Net Assets Fair Value Partnership’s pro rata Net Loss Investment Objective Redemption Permitted % $ $ Blackwater Master Fund 26.6 40,739,279 (66,514) Commodity Monthly Portfolio - 25 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) December 31, 2012For the three months ended June 30, 2012 % of Partnership Net Assets Fair Value Partnership’s pro rata Net Loss Investment Objective Redemption Permitted % $ $ Blackwater Master Fund 25.3 43,685,685 Commodity Monthly Portfolio December 31, 2012For the six months ended June 30, 2012 % of Partnership Net Assets Fair Value Partnership’s pro rata Net Loss Investment Objective Redemption Permitted % $ $ Blackwater Master Fund 25.3 43,685,685 Commodity Monthly Portfolio The Partnership’s investment into Blackwater Master Fund does not pay any management, incentive, or administrative fee.These fees are paid by the Partnership.The Partnership reimburses Blackwater Master Fund for all brokerage related fees borne by Blackwater Master Fund on behalf of the Partnership’s investment. As of June 30, 2013 and December 31, 2012, the Partnership owned approximately 56.1% and 53.3%, respectively, of Blackwater Master Fund.It is the Partnership’s intention to continue to invest in Blackwater Master Fund.The performance of the Partnership is directly affected by the performance of Blackwater Master Fund. The tables below represent summarized income statement information for Blackwater Master Fund for the three and six months ended June 30, 2013 and 2012, to meet the requirements of Regulation S-X rule 3-09, as follows: - 26 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) For the Three Months Ended June 30, 2013 Investment Income Net Investment Loss Total Trading Results Net Loss $ Blackwater Master Fund 4,882 (28,472) (2,035,898) (2,064,370) For the Six Months Ended June 30, 2013 Investment Income Net Investment Loss Total Trading Results Net Loss $ Blackwater Master Fund 16,867 (59,076) (83,964) (143,040) For the Three Months Ended June 30, 2012 Investment Income Net Investment Loss Total Trading Results Net Loss $ Blackwater Master Fund 10,807 (43,832) (7,334,291) (7,378,123) For the Six Months Ended June 30, 2012 Investment Income Net Investment Loss Total Trading Results Net Loss $ Blackwater Master Fund 19,580 (70,743) (11,659,189) (11,729,932) 7.Other Pronouncements In June 2013, the FASB issued ASU 2013-08, “Financial Services – Investments Companies (Topic 946): Amendments to the Scope, Measurement and Disclosure Requirements”.ASU 2013-08 changes the approach to the investment company assessment, requires non-controlling ownership interests in other investment companies to be measured at fair value, and requires additional disclosures about the investment company’s status as an investment company.The amendments are effective for interim and annual reporting periods beginning after December 15, 2013.The Partnership is currently evaluating the impact this pronouncement would have on the financial statements. - 27 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) 8.Restricted and Unrestricted Cash As reflected on the Partnership’s Statements of Financial Condition, restricted cash equals the cash portion of assets on deposit to meet margin requirements plus the cash required to offset unrealized losses on foreign currency forwards and options contracts and offset unrealized losses on offset London Metal Exchange positions.All of these amounts are maintained separately.Cash that is not classified as restricted cash is therefore classified as unrestricted cash. 9.Income Taxes No provision for income taxes has been made in the accompanying financial statements, as partners are individually responsible for reporting income or loss based upon their respective share of the Partnership’s revenues and expenses for income tax purposes. The Partnership files U.S. federal and state tax returns. The guidance issued by the FASB on income taxes clarifies the accounting for uncertainty in income taxes recognized in the Partnership's financial statements, and prescribes a recognition threshold and measurement attribute for financial statement recognition and measurement of a tax position taken or expected to be taken.The Partnership has concluded that there are no significant uncertain tax positions that would require recognition in the financial statements as of June 30, 2013 and December 31, 2012.If applicable, the Partnership recognizes interest accrued related to unrecognized tax benefits in interest expense and penalties in other expenses in the Statements of Income and Expenses.Generally, the 2009 through 2012 tax years remain subject to examination by U.S. federal and most state tax authorities.No income tax returns are currently under examination. - 28 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONCLUDED) 10.Subsequent Events Management of Ceres performed its evaluation of subsequent events through the date of filing and has determined that there were no subsequent events requiring adjustment of or disclosure in the financial statements. - 29 - Item 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS As of June 30, 2013, the percentage of assets allocated to each market sector was approximately as follows:Interest Rate 12.47%; Currency 29.30%; Equity 20.94%; and Commodity 37.29%. Liquidity.The Partnership deposits its assets with MS&Co. as its clearing commodity broker in separate futures, forward and options trading accounts established for each Trading Advisor.Such assets are used as margin to engage in trading and may be used as margin solely for the Partnership’s trading. The assets are held in either non-interest bearing bank accounts or in securities and instruments permitted by the CFTC for investment of customer segregated or secured funds.Since the Partnership’s sole purpose is to trade in futures, forwards and options, it is expected that the Partnership will continue to own such liquid assets for margin purposes. The Partnership’s investment in futures, forwards and options may, from time to time, be illiquid.Most U.S. futures exchanges limit fluctuations in prices during a single day by regulations referred to as “daily price fluctuation limits” or “daily limits.”Trades may not be executed at prices beyond the daily limit.If the price for a particular futures or options contract has increased or decreased by an amount equal to the daily limit, positions in that futures or options contract can neither be taken nor liquidated unless traders are willing to effect trades at or within the limit. Futures prices have occasionally moved the daily limit for several consecutive days with little or no trading.These market conditions could prevent the Partnership from promptly liquidating its futures or options contracts and result in restrictions on redemptions. - 30 - There is no limitation on daily price moves in trading forward contracts on foreign currencies.The markets for some world currencies have low trading volume and are illiquid, which may prevent the Partnership from trading in potentially profitable markets or prevent the Partnership from promptly liquidating unfavorable positions in such markets, subjecting it to substantial losses.Either of these market conditions could result in restrictions on redemptions.For the periods covered by this report, illiquidity has not materially affected the Partnership’s assets. There are no known material trends, demands, commitments, events, or uncertainties at the present time that are reasonably likely to result in the Partnership’s liquidity increasing or decreasing in any material way. As of June 30, 2013, approximately 78.86% of the Partnership’s total investment exposure is futures contracts which are exchange-traded while approximately 21.14% is forward contracts which are off-exchange traded. Capital Resources.The Partnership does not have, nor does it expect to have, any capital assets.Redemptions of units of limited partnership interest (“Unit(s)”) in the future will affect the amount of funds available for investments in futures, forwards and options in subsequent periods.It is not possible to estimate the amount, and therefore the impact, of future outflows of Units. There are no known material trends, favorable or unfavorable, that would affect, nor any expected material changes to, the Partnership’s capital resource arrangements at the present time. - 31 - Off-Balance Sheet Arrangements and Contractual Obligations.The Partnership does not have any off-balance sheet arrangements, nor does it have contractual obligations or commercial commitments to make future payments that would affect its liquidity or capital resources. Results of Operations General.The Partnership’s results depend on the Trading Advisors and the ability of each Trading Advisor’s trading program to take advantage of price movements in the futures, forward and options markets. Aspect trades the allocated portion of the Partnership’s assets in accordance with its Diversified Program, a proprietary, systematic trading system.The Diversified Program is a proprietary, systematic global futures trading program.Its goal is the generation of significant long-term capital growth independent of stock and bond market returns.This program continuously monitors price movements in a wide range of global financial, currency and commodity markets, searching for profit opportunities over periods ranging from a few hours to several months. Aspect has designed the Diversified Program to have broad market diversification (subject to liquidity constraints).Aspect’s quantitative resources are sufficient to enable it to design and implement a broadly diversified portfolio with a significant allocation to numerous different markets. Aspect’s Diversified Program trades in over 100 markets in the seven major sectors:currencies, energy, metals, stock indices, bonds, agricultural commodities and interest rates implementing momentum - 32 - strategies.Aspect is constantly examining new liquid and uncorrelated markets to incorporate in the program with the aim of improving its reward/risk ratio and capacity.Aspect has no market or sector preferences, believing that allowing for liquidity effects, equal profitability can be achieved in the long-term in all markets. The key factors in determining the asset allocation are correlation and liquidity.Correlations are analyzed at the sector, sub-sector, economic block and market levels to design a portfolio which is highly diversified. Blackwater trades its Global Program on behalf of the Partnership.Blackwater utilizes medium and long term, systematic technical models to trade global futures and foreign exchange markets.The models are designed to establish positions when market behavior exhibits a high probability of an emerging sustained move.Blackwater seeks to aggressively protect open equity after profit targets have been reached, limiting sharp reversals and drawdowns.It incorporates strict money management techniques based on individual market, sector and portfolio levels in order to reduce volatility. Campbell trades the allocated portion of the Partnership’s assets in accordance with its Financial, Metal Energy Large Portfolio, a proprietary, systematic trading program.Campbell’s trading models are designed to detect and exploit medium-term to long-term price changes, while also applying risk management and portfolio management principles. - 33 - Campbell believes that utilizing multiple trading models provides an important level of diversification, and is most beneficial when multiple contracts of each market are traded.Every trading model may not trade every market.It is possible that one trading model may signal a long position while another trading model signals a short position in the same market.It is Campbell’s intention to offset those signals to reduce unnecessary trading, but if the signals are not simultaneous, both trades will be taken and since it is unlikely that both positions would prove profitable, in retrospect, one or both trades will appear to have been unnecessary.It is Campbell’s policy to follow trades signaled by each trading model independently of the other models. Rotella trades the assets allocated to it by the Partnership pursuant to its Standard Leverage Program.The primary objective of Rotella’s Standard Leverage Program is to capitalize on intermediate to long-term price trends in global markets through the use of statistically-based trading strategies. Rotella’s investment approach is best defined as systematic tactical trading. The strategy employs an intermediate to long-term holding period where the average trade duration is more than ten trading days and less than forty trading days and portfolio turnover is expected to range from one-thousand to three-thousand round-turn contracts per year per million dollars invested. The strategy attempts to participate in intermediate to long-term market trends through the use of an array of sophisticated quantitative models. Winton trades the allocated portion of the Partnership’s assets in accordance with its Diversified Program, a proprietary, systematic trading system.The Diversified Program trades approximately 95 futures and forward contracts on U.S. and non-U.S. exchanges and markets. - 34 - Winton employs a fully systematic, computerized, technical, trend-following trading system developed by its principals.This system tracks the daily price movements from these markets around the world, and carries out certain computations to determine each day how long or short the portfolio should be in an attempt to maximize profit within a certain range of risk.If rising prices in a particular market are anticipated, a long position will be established in that market; if prices in a particular market are expected to fall, a short position in that market will be established. The following chart sets forth the percentage and the amount of the Partnership’s net assets allocated to each Trading Advisor for the periods ending June 30, 2013 and March 31, 2013, respectively, and the change during the applicable period. Trading Advisor Allocations as of June 30, 2013 (%) Allocations as of March 31, 2013 (%) Allocations as of June 30, 2013($) Allocations as of March 31, 2013 ($) Change during the period (%) Aspect Blackwater Winton Rotella Campbell The following presents a summary of the Partnership’s operations for the three and six months ended June 30, 2013 and 2012, and a general discussion of its trading activities during each period.It is important to note, however, that the Trading Advisors trade in various markets at different times and that prior activity in a particular market does not mean that such market will be actively traded by the Trading Advisors or will be profitable in the future.Consequently, the results of operations of the Partnership are difficult to discuss other than in the context of the Trading Advisors’ trading activities on behalf of the Partnership during the period in question.Past performance is no guarantee of future results. - 35 - The Partnership’s results of operations set forth in the financial statements on pages 2 through 29 of this report are prepared in accordance with U.S. GAAP, which require the use of certain accounting policies that affect the amounts reported in these financial statements, including the following: the contracts the Partnership trades are accounted for on a trade-date basis and marked to market on a daily basis.The difference between their original contract value and market value is recorded on the Statements of Income and Expenses as “Net change in unrealized” trading profit (loss) and “Net change in unrealized depreciation on Investment in Blackwater Master Fund” for open contracts, and recorded as “Net realized” trading profit (loss) and “Net realized gain (loss) on Investment in Blackwater Master Fund” when open positions are closed out.The sum of these amounts constitutes the Partnership’s trading results.The market value of a futures contract is the settlement price on the exchange on which that futures contract is traded on a particular day.The value of a foreign currency forward contract is based on the spot rate as of approximately 3:00 P.M. (E.T.) the close of the business day.Interest income, as well as management fees, incentive fees, and brokerage fees of the Partnership are recorded on an accrual basis. Ceres believes that, based on the nature of the operations of the Partnership, no assumptions relating to the application of critical accounting policies other than those presently used could reasonably affect reported amounts. For the Three and Six Months Ended June 30, 2013 The Partnership recorded total trading results including interest income totaling $(2,926,422) and expenses totaling $3,064,320, resulting in a net loss of $5,990,742 for the three months ended June 30, 2013.The - 36 - Partnership’s net asset value per Unit decreased from $17.15 at March 31, 2013 to $16.50 at June 30, 2013. During the second quarter, the Partnership posted a loss in Net Asset Value as losses from trading in global interest rates, currencies, energies, and agriculturals more than offset gains from trading metals and global stock indices. The most significant losses were incurred within the global interest rate sector, primarily during May, from long positions in U.S. and European fixed income futures as prices reversed lower following a positive U.S. employment report and a rise in German sentiment. Within the currency markets, losses were incurred primarily during June from short positions in the Japanese yen versus the U.S. dollar as the value of the yen rose on speculation the Bank of Japan may limit its monetary stimulus program to a two-year period. Meanwhile, long positions in the Swiss franc, euro, and British pound recorded losses as the value of these European currencies moved lower relative to the U.S. dollar during the latter half of the month on concern of weakness in European economies. Within the energy sector, losses were incurred primarily during June from short futures positions in gas oil and heating oil as prices rose after the Syrian conflict spurred concern that the flow of supplies from the Middle East may be disrupted. Within the agricultural markets, losses were incurred primarily during April from short positions in corn and wheat futures as prices increased at the end of the month on speculation flooding and cold weather in the U.S. Midwest would delay the pace of planting. A portion of the Partnership’s losses for the quarter was offset by gains achieved within the metals sector primarily during April and June from short positions in gold futures as prices declined after U.S. economic data topped estimates, eroding the appeal of gold as a store of value. Within the global stock index sector, gains were experienced during May from long positions in European and U.S. equity index futures as prices rose - 37 - after gauges of U.S. leading economic indicators and consumer sentiment advanced more than estimated. Smaller gains were recorded in this sector during April from long positions in U.S. and Pacific Rim equity index futures. The Partnership recorded total trading results including interest income totaling $4,675,624 and expenses totaling $6,227,794, resulting in a net loss of $1,552,170 for the six months ended June 30, 2013.The Partnership’s net asset value per Unit decreased from $16.71 at December 31, 2012 to $16.50 at June 30, 2013. During the first six months of the year, the Partnership posted a loss in Net Asset Value as losses from trading energies, global interest rates, and currencies offset gains from trading global stock indices, metals, and agriculturals. The most significant losses were incurred within the energy sector primarily during February and May.During February, losses were incurred from long positions in crude oil and its related products as prices declined on concerns that renewed European debt woes would erode fuel demand. Reports of higher than expected crude oil stockpiles in the U.S. also negatively impacted prices for February.During May, losses were incurred from long positions in natural gas futures as prices declined towards the end of the month on forecasts of mild weather and bigger-than-expected inventories in the U.S. Within the global interest rate sector, losses were incurred primarily during May from long positions in U.S. and European fixed income futures as prices reversed lower following a positive U.S. employment report and a rise in German sentiment. Within the currency sector, losses were incurred primarily during May from long positions in the New Zealand and Australian dollars versus the U.S. - 38 - dollar as the values of these currencies declined relative to the U.S. dollar after the Reserve Bank of New Zealand took steps to curb the currency’s strength and the Reserve Bank of Australia cut interest rates. The Partnership’s trading losses were offset by trading gains achieved within global stock indices during January from long positions in U.S., Pacific Rim, and European equity index futures as prices moved higher after German business confidence improved, economic reports in the U.S. and China beat estimates, and a weaker yen boosted Japan’s exports. In the metals sector, gains were recorded primarily during April and June, from short positions in gold futures as prices declined after U.S. economic data topped estimates, eroding the appeal of gold as a store of value. Within the agricultural sector, gains were achieved during May from short positions in sugar futures as prices moved lower on forecasts of large crop yields in Brazil and Thailand. Additional gains were recorded from long positions in soybean futures. For the Three and Six Months Ended June 30, 2012 The Partnership recorded total trading results including interest income totaling $(8,941,719) and net expenses totaling $4,440,604, resulting in a net loss of $13,382,323 for the three months ended June 30, 2012.The Partnership’s net asset value per Unit decreased from $18.63 at March 31, 2012 to $17.54 at June 30, 2012. The most significant trading losses were incurred within the global stock index sector, primarily during April and May, from long positions in Pacific Rim, European, and U.S. equity index futures as prices declined amid mounting concern about the European region’s debt crisis. Additional losses were - 39 - recorded during June from newly established short positions in European and Pacific Rim equity index futures. Within the energy markets, losses were incurred primarily during May from long futures positions in crude oil and its related products as prices declined after crude stockpiles increased in the U.S., the world’s largest energy consumer. Smaller losses in this sector were recorded during April and June. Within the currency markets, losses were incurred primarily during June from short positions in the euro as the value of the euro increased after European Union leaders eased terms on Spanish bank loans and moved towards resolving the region’s debt crisis. Within the agricultural markets, losses were incurred primarily during June from short positions in sugar and coffee futures as prices increased on signs that rains will delay the harvests in Brazil. A portion of the Partnership’s losses for the quarter was offset by gains achieved within the global interest rate markets primarily during April and May from long positions in European, U.S., and Australian fixed-income futures as prices advanced as Greece failed to form a unified government, increasing concern Europe’s debt crisis is worsening and spurring demand for the relative “safety” of government debt. Within the metals sector, gains were achieved primarily during May from short positions in aluminum and nickel futures as prices declined as a reduction of Spain’s credit rating fueled concern that Europe’s debt crisis will slow the economy and reduce demand for metals. The Partnership recorded total trading results including interest income totaling $(17,652,392) and net expenses totaling $9,393,051, resulting in a net loss of $27,045,443 for the six months ended June 30, 2012.The Partnership’s net asset value per Unit decreased from $19.65 at December 31, 2011 to $17.54 at June 30, 2012. - 40 - The most significant trading losses were incurred within the currency sector, primarily during June, from short positions in the euro versus the U.S. dollar as the value of the euro increased after European Union leaders eased terms on Spanish bank loans and moved towards resolving the region’s debt crisis. Smaller losses in currencies were recorded throughout the majority of the first quarter. Within the global stock index sector, losses were incurred primarily during April and May from long positions in Pacific Rim, European, and U.S. equity index futures as prices declined amid mounting concern about the European region’s debt crisis. Additional losses were recorded during June from newly established short positions in European and Pacific Rim equity index futures. Within the metals sector, losses were incurred primarily during January from short futures positions in silver, aluminum, and zinc as prices advanced on speculation metals demand will be supported by economic expansion in the U.S. and an easing credit policy in China. Within the agricultural markets, losses were incurred primarily during June from short positions in sugar and coffee futures as prices increased on signs that rains will delay the harvests in Brazil. Within the energy sector, losses were incurred primarily during May from long futures positions in crude oil and its related products as prices declined after crude stockpiles increased in the U.S., the world’s largest energy consumer. A portion of the Partnership’s losses for the first six months of the year was offset by gains achieved within the global interest rate sector, primarily during April and May, from long positions in European, U.S., and Australian fixed-income futures as prices advanced as Greece failed to form a unified government, increasing concern Europe’s debt crisis is worsening and spurring demand for the relative “safety” of government debt. - 41 - Item 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Introduction The Partnership is a commodity pool engaged primarily in the speculative trading of futures, forwards and options.The market-sensitive instruments held by the Partnership are acquired for speculative trading purposes only and, as a result, all or substantially all of the Partnership’s assets are at risk of trading loss.Unlike an operating company, the risk of market-sensitive instruments is inherent to the primary business activity of the Partnership. The futures, forwards and options on such contracts traded by the Partnership involve varying degrees of related market risk.Market risk is often dependent upon changes in the level or volatility of interest rates, exchange rates, and prices of financial instruments and commodities, factors that result in frequent changes in the fair value of the Partnership’s open positions, and consequently in its earnings, whether realized or unrealized, and cash flow.Gains and losses on open positions of exchange-traded futures, exchange-traded forward, and exchange-traded futures-styled options contracts are settled daily through variation margin.Gains and losses on off-exchange-traded forward currency contracts and forward currency options contracts are settled upon termination of the contract.Gains and losses on off-exchange-traded forward currency options contracts are settled upon an agreed upon settlement date. The Partnership’s total market risk may increase or decrease as it is influenced by a wide variety of factors, including, but not limited to, the diversification among the Partnership’s open positions, the volatility present within the markets, and the liquidity of the markets. - 42 - The face value of the market sector instruments held by the Partnership is typically many times the applicable margin requirements.Margin requirements generally range between 2% and 15% of contract face value.Additionally, the use of leverage causes the face value of the market sector instruments held by the Partnership typically to be many times the total capitalization of the Partnership. The Partnership’s past performance is no guarantee of its future results.Any attempt to numerically quantify the Partnership’s market risk is limited by the uncertainty of its speculative trading.The Partnership’s speculative trading and use of leverage may cause future losses and volatility (i.e., “risk of ruin”) that far exceed the Partnership’s experience to date as discussed under the “Partnership’s Value at Risk in Different Market Sectors” section and significantly exceed the Value at Risk (“VaR”) tables disclosed. Limited partners will not be liable for losses exceeding the current net asset value of their investment. Quantifying the Partnership’s Trading Value at Risk The following quantitative disclosures regarding the Partnership’s market risk exposures contain “forward-looking statements” within the meaning of the safe harbor from civil liability provided for such statements by the Private Securities Litigation Reform Act of 1995 (set forth in Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934).All quantitative disclosures in this section are deemed to be forward-looking statements for purposes of the safe harbor, except for statements of historical fact. - 43 - The Partnership accounts for open positions on the basis of fair value accounting principles.Any loss in the market value of the Partnership’s open positions is directly reflected in the Partnership’s earnings and cash flow. The Partnership’s risk exposure in the market sectors traded by the Trading Advisors is estimated below in terms of VaR.Please note that the VaR model is used to numerically quantify market risk for historic reporting purposes only and is not utilized by either Ceres or the Trading Advisors in their daily risk management activities. VaR is a measure of the maximum amount which the Partnership could reasonably be expected to lose in a given market sector.However, the inherent uncertainty of the Partnership’s speculative trading and the recurrence in the markets traded by the Partnership of market movements far exceeding expectations could result in actual trading or non-trading losses far beyond the indicated VaR of the Partnership’s experience to date (i.e., “risk of ruin”).In light of the foregoing as well as the risks and uncertainties intrinsic to all future projections, the inclusion of the quantification in this section should not be considered to constitute any assurance or representation that the Partnership’s losses in any market sector will be limited to VaR or by the Partnership’s attempts to manage its market risk. Exchange maintenance margin requirements have been used by the Partnership as the measure of its VaR.Maintenance margin requirements are set by exchanges to equal or exceed the maximum losses reasonably expected to be incurred in the fair value of any given contract in 95% - 99% of any one-day interval. - 44 - Maintenance margin has been used rather than the more generally available initial margin, because initial margin includes a credit risk component, which is not relevant to VaR. The Partnership’s Value at Risk in Different Market Sectors The following tables indicate the trading VaR associated with the Partnership’s open positions by market category as of June 30, 2013 and December 31, 2012, and the highest, lowest and average values during the three months ended June 30, 2013 and for the twelve months ended December 31, 2012.All open position trading risk exposures of the Partnership have been included in calculating the figures set forth below.There has been no material change in the trading VaR information previously disclosed in the Form 10-K. As of June 30, 2013, the Partnership’s total capitalization was approximately $153 million. June 30, 2013 Primary Market % of Total Risk Category VaR Capitalization Currency Interest Rate Equity Commodity Total - 45 - Three Months Ended June 30, 2013 Market Sector High VaR $ Low VaR $ Average VaR* $ Currency Interest Rate Equity Commodity * Average month-end VaR As of December 31, 2012 the Partnership’s total capitalization was approximately $173 million. December 31, 2012 Primary Market % of Risk Category VaR Total Capitalization Currency Interest Rate 4,572,340 Equity 8,760,371 Commodity Total $28,188,918 16.31 - 46 - Twelve Months Ended December 31, 2012 Market Sector High VaR $ Low VaR $ Average VaR* $ Currency Interest Rate Equity 3,238,625 6,691,066 Commodity 3,576,262 *Average month-end VaR. Limitations on Value at Risk as an Assessment of Market Risk VaR models permit estimation of a portfolio’s aggregate market risk exposure, incorporating a range of varied market risks, reflect risk reduction due to portfolio diversification or hedging activities, and can cover a wide range of portfolio assets. However, VaR risk measures should be viewed in light of the methodology’s limitations, which include, but may not be limited to the following: · past changes in market risk factors will not always result in accurate predictions of the distributions and correlations of future market movements; · changes in portfolio value caused by market movements may differ from those of the VaR model; · VaR results reflect past market fluctuations applied to current trading positions while future risk depends on future positions; · VaR using a one-day time horizon does not fully capture the market risk of positions that cannot be liquidated or hedged within one day; and · the historical market risk factor data used for VaR estimation may provide only limited insight into losses that could be incurred under certain unusual market movements. - 47 - Non-Trading Risk The Partnership has non-trading market risk on its foreign cash balances not needed for margin.These balances and any market risk they may represent are immaterial. A decline in short-term interest rates would result in a decline in the Partnership’s cash management income. This cash flow risk is not considered to be material. Materiality, as used throughout this section, is based on an assessment of reasonably possible market movements and any associated potential losses, taking into account the leverage, optionality, and multiplier features of the Partnership’s market-sensitive instruments, in relation to the Partnership’s net assets. Qualitative Disclosures Regarding Primary Trading Risk Exposures The following qualitative disclosures regarding the Partnership’s market risk exposures - except for (A) those disclosures that are statements of historical fact and (B) the descriptions of how the Partnership manages its primary market risk exposures - constitute forward-looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act. The Partnership’s primary market risk exposures, as well as the strategies used and to be used by Ceres and the Trading Advisors for managing such exposures, are subject to numerous uncertainties, contingencies and risks, any one of which could cause the actual results of the Partnership’s risk controls to differ materially from the objectives of such strategies.Government interventions, defaults and expropriations, illiquid markets, the emergence of dominant fundamental factors, political upheavals, changes in historical price relationships, - 48 - an influx of new market participants, increased regulation, and many other factors could result in material losses, as well as in material changes to the risk exposures and the risk management strategies of the Partnership.Investors must be prepared to lose all or substantially all of their investment in the Partnership. Qualitative Disclosures Regarding Means of Managing Risk Exposure The Partnership and the Trading Advisors, separately, attempt to manage the risk of the Partnership’s open positions in essentially the same manner in all market categories traded. Ceres attempts to manage market exposure by diversifying the Partnership’s assets among different market sectors and trading approaches through the selection of the commodity trading advisors and by daily monitoring of their performance.In addition, the Trading Advisors establish diversification guidelines, often set in terms of the maximum margin to be committed to positions in any one market sector or market-sensitive instrument. Ceres monitors and controls the risk of the Partnership’s non-trading instrument, cash. Cash is the only Partnership investment directed by Ceres, rather than the Trading Advisors. Item 4. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Under the supervision and with the participation of the management of Ceres, Ceres’ President (Ceres’ principal executive officer) and Chief Financial Officer (Ceres’ principal financial officer) have evaluated the effectiveness of the design and operation of the Partnership’s disclosure controls and procedures (as - 49 - defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as of June 30, 2013.The Partnership’s disclosure controls and procedures are designed to provide reasonable assurance that information the Partnership is required to disclose in the reports that the Partnership files or submits under the Exchange Act are recorded, processed, summarized and reported within the time period specified in the applicable rules and forms.Based on this evaluation, the President and Chief Financial Officer of Ceres have concluded that the disclosure controls and procedures of the Partnership were effective at June 30, 2013. Changes in Internal Control over Financial Reporting There have been no changes during the period covered by this quarterly report in the Partnership’s internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) of the Exchange Act) that have materially affected or are reasonably likely to materially affect the Partnership’s internal control over financial reporting. Limitations on the Effectiveness of Controls Any control system, no matter how well designed and operated, can provide reasonable (not absolute) assurance that its objectives will be met.Furthermore, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, have been detected. - 50 - PART II.OTHER INFORMATION Item 1.LEGAL PROCEEDINGS On June 1, 2011, Morgan Stanley & Co. Incorporated converted from a Delaware corporation to a Delaware limited liability company.As a result of that conversion, Morgan Stanley & Co. Incorporated is now named Morgan Stanley & Co. LLC (“MS&Co.” or the “Company”). MS&Co. is a wholly-owned, indirect subsidiary of Morgan Stanley, a Delaware holding company.Morgan Stanley files periodic reports with the Securities and Exchange Commission as required by the Securities Exchange Act of 1934, which include current descriptions of material litigation and material proceedings and investigations, if any, by governmental and/or regulatory agencies or self-regulatory organizations concerning Morgan Stanley and its subsidiaries, including MS&Co.As a consolidated subsidiary of Morgan Stanley, MS&Co. does not file its own periodic reports with the SEC that contain descriptions of material litigation, proceedings and investigations.As a result, we refer you to the “Legal Proceedings” section of Morgan Stanley’s SEC 10-K filings for 2012, 2011, 2010, 2009, and 2008. In addition to the matters described in those filings, in the normal course of business, each of Morgan Stanley and MS&Co. has been named, from time to time, as a defendant in various legal actions, including arbitrations, class actions, and other litigation, arising in connection with its activities as a global diversified financial services institution.Certain of the legal actions include claims for substantial compensatory and/or punitive damages or claims for indeterminate amounts of damages.Each of Morgan Stanley and MS&Co. is also involved, from time to time, in investigations and proceedings by - 51 - governmental and/or regulatory agencies or self-regulatory organizations, certain of which may result in adverse judgments, fines or penalties.The number of these investigations and proceedings has increased in recent years with regard to many financial services institutions, including Morgan Stanley and MS&Co. MS&Co. is a Delaware corporation with its main business office located at 1585 Broadway, New York, New York 10036.Among other registrations and memberships, MS&Co. is registered as a futures commission merchant and is a member of the National Futures Association. During the preceding five years, the following administrative, civil, or criminal actions pending, on appeal or concluded against MS&Co. or any of its principals are material within the meaning of CFTC Rule 4.24(l)(2) or 4.34(k)(2): On June 2, 2009, Morgan Stanley executed a final settlement with the Office of the New York State Attorney General (“NYAG”) in connection with its investigation relating to the sale of auction-rate securities (“ARS”).Morgan Stanley agreed, among other things to: (1) repurchase at par illiquid ARS that were purchased by certain retail clients prior to February 13, 2008; (2) pay certain retail clients that sold ARS below par the difference between par and the price at which the clients sold the securities; (3) arbitrate, under special procedures, claims for consequential damages by certain retail clients; (4) refund refinancing fees to certain municipal issuers of ARS; and (5) pay a total penalty of $35 million.On August 13, 2008, Morgan Stanley reached an agreement in principle on substantially the same terms with the Office of the Illinois Secretary of State, Securities Department (on behalf of a task force of other states - 52 - under the auspices of the North American Securities Administrators Association) that would settle their investigations into the same matters. On June 5, 2012, the Company consented to and became the subject of an Order Instituting Proceedings Pursuant to Sections 6(c) and 6(d) of the Commodity Exchange Act, as amended, Making Findings and Imposing Remedial Sanctions by the CFTC to resolve allegations related to the failure of a salesperson to comply with exchange rules that prohibit off-exchange futures transactions unless there is an Exchange for Related Position (“EFRP”).Specifically, the CFTC found that from April 2008 through October 2009, the Company violated Section 4c(a) of the Commodity Exchange Act and Commission Regulation 1.38 by executing, processing and reporting numerous off-exchange futures trades to the Chicago Mercantile Exchange (“CME”) and Chicago Board of Trade (“CBOT”) as EFRPs in violation of CME and CBOT rules because those trades lacked the corresponding and related cash, OTC swap, OTC option, or other OTC derivative position.In addition, the CFTC found that the Company violated CFTC Regulation 166.3 by failing to supervise the handling of the trades at issue and failing to have adequate policies and procedures designed to detect and deter the violations of the Act and Regulations.Without admitting or denying the underlying allegations and without adjudication of any issue of law or fact, the Company accepted and consented to entry of findings and the imposition of a cease and desist order, a fine of $5,000,000, and undertakings related to public statements, cooperation and payment of the fine.The Company entered into corresponding and related settlements with the CME and CBOT in which the CME found that the Company violated CME Rules 432.Q and 538 and fined the Company $750,000 and CBOT found that the Company violated CBOT Rules 432.Q and 538 and fined the Company $1,000,000. - 53 - On March 15, 2010, the Federal Home Loan Bank of San Francisco filed two complaints against the Company and other defendants in the Superior Court of the State of California. These actions are styled Federal Home Loan Bank of San Francisco v. Credit Suisse Securities (USA) LLC, et al., and Federal Home Loan Bank of San Francisco v. Deutsche Bank Securities Inc. et al., respectively. Amended complaints filed on June 10, 2010 allege that defendants made untrue statements and material omissions in connection with the sale to plaintiff of a number of mortgage pass-through certificates backed by securitization trusts containing residential mortgage loans. The amount of certificates allegedly sold to plaintiff by the Company in these cases was approximately $704 million and $276 million, respectively. The complaints raise claims under both the federal securities laws and California law and seek, among other things, to rescind the plaintiff’s purchase of such certificates. On July 29, 2011 and September 8, 2011, the court presiding over both actions sustained defendants’ demurrers with respect to claims brought under the Securities Act of 1933, as amended, and overruled defendants’ demurrers with respect to all other claims. At June 25, 2013, the current unpaid balance of the mortgage pass-through certificates at issue in these cases was approximately $345 million, and the certificates had incurred actual losses of approximately $2.8 million. Based on currently available information, the Company believes it could incur a loss for this action up to the difference between the $345 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against the Company, plus pre- and post-judgment interest, fees and costs. The Company may be entitled to be indemnified for some of these losses and to an offset for interest received by the plaintiff prior to a judgment. - 54 - On July 9, 2010 and February 11, 2011, Cambridge Place Investment Management Inc. filed two separate complaints against the Company and other defendants in the Superior Court of the Commonwealth of Massachusetts, both styled Cambridge Place Investment Management Inc. v. Morgan Stanley & Co., Inc., et al. The complaints assert claims on behalf of certain clients of plaintiff’s affiliates and allege that defendants made untrue statements and material omissions in the sale of a number of mortgage pass-through certificates backed by securitization trusts containing residential mortgage loans. The total amount of certificates allegedly issued by the Company or sold to plaintiff’s affiliates’ clients by the Company in the two matters was approximately $263 million. Plaintiff filed amended complaints on October 14, 2011, which raise claims under the Massachusetts Uniform Securities Act and seek, among other things, to rescind the plaintiff’s purchase of such certificates. On November 22, 2011, defendants filed a motion to dismiss the amended complaints. On March 12, 2012, the court denied defendants’ motion to dismiss with respect to plaintiff’s standing to bring suit. Defendants sought interlocutory appeal from that decision on April 11, 2012. On April 26, 2012, defendants filed a second motion to dismiss for failure to state a claim upon which relief can be granted, which the court denied, in substantial part, on October 2, 2012. At June 25, 2013, the current unpaid balance of the mortgage pass-through certificates at issue in these cases was approximately $216 million, and the certificates had incurred actual losses of approximately $109 million. Based on currently available information, the Company believes it could incur a loss for these actions of up to the difference between the $216 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against the Company, plus pre- and post-judgment interest, fees and costs. The Company may be entitled to be indemnified for some of these losses and to an offset for interest received by the plaintiff prior to a judgment. - 55 - On July15, 2010, China Development Industrial Bank (“CDIB”) filed a complaint against the Company, which is styled China Development Industrial Bank v. Morgan Stanley& Co. Incorporated et al. and is pending in the Supreme Court of the State of New York, New York County (“Supreme Court of NY, NY County”). The complaint relates to a $275 million credit default swap referencing the super senior portion of the STACK 2006-1 CDO. The complaint asserts claims for common law fraud, fraudulent inducement and fraudulent concealment and alleges that the Company misrepresented the risks of the STACK 2006-1 CDO to CDIB, and that the Company knew that the assets backing the CDO were of poor quality when it entered into the credit default swap with CDIB. The complaint seeks compensatory damages related to the approximately $228 million that CDIB alleges it has already lost under the credit default swap, rescission of CDIB’s obligation to pay an additional $12 million, punitive damages, equitable relief, fees and costs.On February28, 2011, the court presiding over this action denied the Company’s motion to dismiss the complaint and on March21, 2011, the Company appealed that order. On July 7, 2011, the appellate court affirmed the lower court’s decision denying the motion to dismiss. Based on currently available information, the Company believes it could incur a loss of up to approximately $240 million plus pre- and post-judgment interest, fees and costs. On October 15, 2010, the Federal Home Loan Bank of Chicago filed a complaint against the Company and other defendants in the Circuit Court of the State of Illinois styled Federal Home Loan Bank of Chicago v. Bank of America Funding Corporation et al. The complaint alleges that defendants made untrue statements and material omissions in the sale to plaintiff of a number of mortgage pass-through certificates backed by securitization trusts containing residential mortgage loans. The total amount of - 56 - certificates allegedly sold to plaintiff by the Company in this action was approximately $203 million. The complaint raises claims under Illinois law and seeks, among other things, to rescind the plaintiff’s purchase of such certificates. On March 24, 2011, the court granted plaintiff leave to file an amended complaint. The defendants’ motion to dismiss the amended complaint was denied on September 19, 2012. The Company filed its answer on December 21, 2012. At June 25, 2013, the current unpaid balance of the mortgage pass-through certificates at issue in this action was approximately $100 million and certain certificates had incurred actual losses of approximately $1 million. Based on currently available information, the Company believes it could incur a loss in this action up to the difference between the $100 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against the Company, plus pre- and post-judgment interest, fees and costs. The Company may be entitled to be indemnified for some of these losses and to an offset for interest received by the plaintiff prior to a judgment. On July 18, 2011, the Western and Southern Life Insurance Company and certain affiliated companies filed a complaint against the Company and other defendants in the Court of Common Pleas in Ohio, styled Western and Southern Life Insurance Company, et al. v. Morgan Stanley Mortgage Capital Inc., et al. An amended complaint was filed on April 2, 2012 and alleges that defendants made untrue statements and material omissions in the sale to plaintiffs of certain mortgage pass-through certificates backed by securitization trusts containing residential mortgage loans. The amount of the certificates allegedly sold to plaintiffs by the Company was approximately $153 million. The amended complaint raises claims under the Ohio Securities Act, federal securities laws, and common law and seeks, among other things, to - 57 - rescind the plaintiffs’ purchases of such certificates. On May 21, 2012, the Company filed a motion to dismiss the amended complaint, which motion was denied on August 3, 2012. The court has set a trial date in May 2015. At June 25, 2013, the current unpaid balance of the mortgage pass-through certificates at issue in this action was approximately $121 million, and the certificates had incurred actual losses of approximately $1 million. Based on currently available information, the Company believes it could incur a loss in this action up to the difference between the $121 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against the Company, plus post-judgment interest, fees and costs. The Company may be entitled to an offset for interest received by the plaintiff prior to a judgment. On September 2, 2011, the Federal Housing Finance Agency (“FHFA”), as conservator for Fannie Mae and Freddie Mac, filed 17 complaints against numerous financial services companies, including the Company. A complaint against the Company and other defendants was filed in the Supreme Court of NY, styled Federal Housing Finance Agency, as Conservator v. Morgan Stanley et al. The complaint alleges that defendants made untrue statements and material omissions in connection with the sale to Fannie Mae and Freddie Mac of residential mortgage pass-through certificates with an original unpaid balance of approximately $11 billion. The complaint raises claims under federal and state securities laws and common law and seeks, among other things, rescission and compensatory and punitive damages. On September 26, 2011, defendants removed the action to the United States District Court for the Southern District of New York. On July 13, 2012, the Company filed a motion to dismiss the complaint, which motion was denied in large part on November 19, 2012. Trial is currently scheduled to begin in January - 58 - 2015. At June 25, 2013, the current unpaid balance of the mortgage pass-through certificates at issue in this action was approximately $2.86 billion, and the certificates had incurred actual losses of approximately $59 million. Based on currently available information, the Company believes it could incur a loss in this action up to the difference between the $2.86 billion unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against the Company, plus pre- and post-judgment interest, fees and costs. The Company may be entitled to be indemnified for some of these losses and to an offset for interest received by the plaintiff prior to a judgment. On April 25, 2012, Metropolitan Life Insurance Company and certain affiliates filed a complaint against the Company and certain affiliates in the Supreme Court of NY styled Metropolitan Life Insurance Company, et al. v. Morgan Stanley, et al. An amended complaint was filed on June 29, 2012 and alleges that defendants made untrue statements and material omissions in the sale to plaintiffs of certain mortgage pass-through certificates backed by securitization trusts containing residential mortgage loans. The total amount of certificates allegedly sponsored, underwritten and/or sold by the Company was approximately $758 million. The amended complaint raises common law claims of fraud, fraudulent inducement, and aiding and abetting fraud and seeks, among other things, rescission, compensatory and/or rescissionary damages, as well as punitive damages, associated with plaintiffs’ purchases of such certificates. On September 21, 2012, the Company filed a motion to dismiss the amended complaint, which was granted in part and denied in part on July 16, 2013. Following that decision, the total amount of certificates allegedly sponsored, underwritten and/or sold by the Company was approximately $656 million. At June 25, 2013, the current unpaid balance of the mortgage pass-through certificates remaining at issue in this case was - 59 - approximately $369 million, and the certificates incurred actual losses of approximately $28.3 million. Based on currently available information, the Company believes it could incur a loss up to the difference between the $369 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against the Company, plus pre- and post-judgment interest, fees and costs. The Company may be entitled to be indemnified for some of these losses and to an offset for interest received by the plaintiff prior to a judgment. On April 25, 2012, The Prudential Insurance Company of America and certain affiliates filed a complaint against the Company and certain affiliates in the Superior Court of the State of New Jersey styled The Prudential Insurance Company of America, et al. v. Morgan Stanley, et al. The complaint alleges that defendants made untrue statements and material omissions in connection with the sale to plaintiffs of certain mortgage pass-through certificates backed by securitization trusts containing residential mortgage loans. The total amount of certificates allegedly sponsored, underwritten and/or sold by the Company is approximately $1 billion. The complaint raises claims under the New Jersey Uniform Securities Law, as well as common law claims of negligent misrepresentation, fraud and tortious interference with contract and seeks, among other things, compensatory damages, punitive damages, rescission and rescissionary damages associated with plaintiffs’ purchases of such certificates. On October 16, 2012, plaintiffs filed an amended complaint which, among other things, increases the total amount of the certificates at issue by approximately $80 million, adds causes of action for fraudulent inducement, equitable fraud, aiding and abetting fraud, and violations of the New Jersey RICO statute, and includes a claim for treble damages. On March 15, 2013, defendants’ motion to dismiss was denied. At June 25, 2013, the current unpaid balance - 60 - of the mortgage pass-through certificates at issue in this action was approximately $674 million, and the certificates had not yet incurred actual losses. Based on currently available information, the Company believes it could incur a loss in this action up to the difference between the $674 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against the Company, plus pre- and post-judgment interest, fees and costs. The Company may be entitled to be indemnified for some of these losses and to an offset for interest received by the plaintiff prior to a judgment. Item 1A. RISK FACTORS There have been no material changes from the risk factors previously referenced in the Partnership’s Report on Form 10-K. Item 4.MINE SAFETY DISCLOSURES Not applicable. Item 5.OTHER INFORMATION The Partnership does not have officers or a board of directors. The General Partner of the Partnership is managed by officers and a board of directors. Effective August 8, 2013, Walter Davis resigned his position as President and Chairman of the Board of Directors of the General Partner. Effective August 8, 2013, Alper Daglioglu was appointed President of - 61 - the General Partner and Jeremy Beal was appointed Chairman of the Board of Directors of the General Partner. Also effective August 8, 2013, Douglas Ketterer resigned his position as Director of the General Partner. Effective September 13, 2013, Damian George will be resigning his position as Chief Financial Officer and Director of the General Partner.Effective September 13, 2013, Alice Ng will be appointed Chief Financial Officer of the General Partner. Business background descriptions for the newly appointed officers and director are included below. Alper Daglioglu, age 36, has been a Director, and listed as a principal, of the General Partner since December 2010.He was appointed President of the General Partner in August 2013.Mr. Daglioglu was also appointed Deputy Chief Investment Officer for the Alternative Investments Group at Morgan Stanley Smith Barney LLC, a financial services firm, in August 2013.Since December 2010, Mr. Daglioglu has been employed by Morgan Stanley Smith Barney LLC where his responsibilities include serving as Executive Director and Chief Investment Officer for Morgan Stanley Smith Barney Managed Futures and serving on the Alternative Investments Product Review Committee of Morgan Stanley Smith Barney LLC’s Alternative Investments Group.From June 2009 through December 2010, Mr. Daglioglu was employed by Morgan Stanley Smith Barney LLC, where his responsibilities included serving as a Senior Analyst in the Product Origination Group.From December 2003 through June 2009, Mr. Daglioglu was employed by Morgan Stanley, a financial services firm, where his responsibilities included serving as a Senior Analyst in the Product Origination Group, and serving as the lead - 62 - investment analyst for Global Macro and Managed Futures strategies within Morgan Stanley Graystone Research Group from February 2007 through June 2009.Mr. Daglioglu earned his Bachelor of Science degree in Industrial Engineering in June 2000 from Galatasaray University and his Master of Business Administration degree in Finance in May 2003 from the University of Massachusetts-Amherst’s Isenberg School of Management.Mr. Daglioglu was awarded a full merit scholarship and research assistantship at the Center for International Securities and Derivatives Markets during his graduate studies.In this capacity, he worked with various major financial institutions in performance monitoring, asset allocation and statistical analysis projects and specialized on alternative approaches to risk assessment for hedge funds and managed futures.Mr. Daglioglu wrote and published numerous research papers on alternative investments.Mr. Daglioglu is a Chartered Alternative Investment Analyst charter holder. Jeremy Beal, age 38, has been Chairman of the Board of Directors of the General Partner since August 2013. Since May 2013, Mr. Beal has been employed by Morgan Stanley, a financial services firm, where his responsibilities include serving as the Head of Product Strategy and Development, Global Alternative Investments. Mr. Beal has been a Vice President and Director since June 2013, and listed as a principal since July 2013, of Morgan Stanley GWM Feeder Strategies LLC, which acts as a general partner to multiple alternative investment entities. Mr. Beal has also been a Vice President and Director since June 2013, and listed as a principal (pending) since July 2013, of Morgan Stanley HedgePremier GP LLC, which acts as a general partner and administrative agent to numerous hedge fund feeder funds. Since January 2013, each of Morgan Stanley GWM Feeder Strategies LLC and Morgan Stanley - 63 - HedgePremier GP LLC has been registered as a commodity pool operator with the CFTC. Mr. Beal is responsible for general management and oversight with respect to such entities.Mr. Beal has also been employed by Morgan Stanley Smith Barney Private ManagementLLC, Morgan Stanley Smith Barney Private ManagementII LLC, and Morgan Stanley Smith Barney Venture Services LLC, each an investment management company, since June 2013, where his responsibilities include acting as Vice President and Director. From October 2012 through May 2013, he was employed by JE Moody & Company LLC (“JE Moody”), a hedge fund and commodity trading advisor, where his responsibilities included acting as the Chief Operating Officer.Prior to joining JE Moody, Mr. Beal was employed by Morgan Stanley Smith Barney LLC, where his responsibilities included serving as Chief Operating Officer, Global Alternative Investments from July 2009 through September 2012, and acting as Head of Product Development and Management, Alternative Investments for Morgan Stanley from May 2007 through July 2009. From March 2002 through May 2007, Mr. Beal was employed by Morgan Stanley, where his responsibilities included acting as Head of Product Development, Managed Futures for Morgan Stanley from May 2005 through May 2007, and acting as Senior Associate, Managed Futures from March 2002 through May 2005. Mr. Beal earned his Bachelor of Science degree in Business Administration in May 1997 from Pacific University and his Juris Doctor and Master of Business Administration degree in May 2001 from Willamette University. Alice Ng, age 30, has been employed by Morgan Stanley Smith Barney LLC, a financial services firm, since July 2009, where her responsibilities have included serving as Vice President and managing the accounting, financial reporting and regulatory reporting of managed futures funds. Before joining - 64 - Morgan Stanley Smith Barney LLC, Ms. Ng was employed by Citigroup Alternative Investments, a financial services firm, from September 2005 through July 2009, where her responsibilities included serving as Vice President responsible for the accounting, financial reporting and regulatory reporting of Citigroup Alternative Investments’ managed futures funds. From August 2004 through September 2005, Ms. Ng was employed by The Bank of New York, a financial services firm, where her responsibilities included performing mutual fund administration for financial services firms. Ms. Ng earned her Bachelor of Science in Finance in 2004 from the State University of New York at Binghamton. Item 6. EXHIBITS Certification of President of Ceres Managed Futures LLC, the General Partner of the Partnership, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer of Ceres Managed Futures LLC, the General Partner of the Partnership, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of President of Ceres Managed Futures LLC, the General Partner of the Partnership, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer of Ceres Managed Futures LLC, the General Partner of the Partnership, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS* XBRL Instance Document 101.SCH* XBRL Taxonomy Extension Schema Document 101.CAL* XBRL Taxonomy Extension Calculation Linkbase Document 101.LAB* XBRL Taxonomy Extension Label Document 101.PRE* XBRL Taxonomy Extension Presentation Document 101.DEF* XBRL Taxonomy Extension Definition Document - 65 - Notes to Exhibits List * Submitted electronically herewith. Pursuant to applicable securities laws and regulations, the Partnershipis deemed to have complied with the reporting obligation relating to the submission of interactive data filesin Exhibit 101 to this report and is not subject to liability under any anti-fraud provisions of the federal securities laws aslong as the Partnership has made a good faith attempt to comply with the submission requirements and promptly amends the interactive data files after becoming aware that the interactive data files fails to comply with the submission requirements. Users of this data are advised that, pursuant to Rule 406T, theseinteractive data filesaredeemed not filed and otherwise arenot subject to liability. - 66 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Morgan Stanley Smith Barney Spectrum Technical L.P. (Registrant) By: Ceres Managed Futures LLC (General Partner) August 13, 2013 By: /s/Damian George Damian George Chief Financial Officer and Director The General Partner which signed the above is the only party authorized to act for the registrant.The registrant has no principal executive officer, principal financial officer, controller, or principal accounting officer and has no Board of Directors. - 67 -
